In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 16-505V
                                   Filed: December 20, 2019

* * * * * * * * * * * * *
JEFFREY A. BALES        *                                          UNPUBLISHED
                        *
           Petitioner,  *                                          Decision on Joint Stipulation;
                        *                                          Guillain-Barre Syndrome
v.                      *                                          (“GBS”); Influenza
                        *                                          (“Flu”) Vaccine
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
           Respondent.  *
* * * * * * * * * * * * *
Nancy Meyers, Esq., Ward Black Law, Greensboro, NC, for petitioner.
Althea Davis, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

      On April 25, 2016, Jeffrey Bales [“Mr. Bales or “petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed Guillain-Barre Syndrome (“GBS”) after receiving an influenza vaccine on
September 23, 2014. Stipulation, filed Dec. 20, 2019, at ¶¶ 1-4. Respondent denies that the
aforementioned immunization caused petitioner’s injury. Stipulation at ¶ 6.

         Nevertheless, the parties have agreed to settle the case. On December 20, 2019, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.



1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Respondent agrees to issue the following payments:

           (1) A lump sum of $672,197.80 (which amount includes $469,197.80 for Year One
               life care plan expenses, $3,000.00 for past unreimbursed expenses and $200,000
               for past and future pain and suffering) in the form of a check payable to petitioner,
               Jeffrey Bales;

           (2) A lump sum payment of $120,000.00, representing trust seed funds, which
               consists of partial compensation for Mr. Bales’ skilled nursing and home health
               aide care for the year 2029 in present day dollars. This amount shall be payable to
               the Jeffrey A. Bales Reversionary trust, to establish a grantor reversionary trust for
               the benefit of Jeffrey A. Bales, by and among the United States as Grantor; Counsel
               Trust Company as Trustee; and petitioner.

           (3) A lump sum of $296,464.60, which amount represents compensation for
               satisfaction of the State of South Carolina Medicaid lien, in the form of a check
               payable jointly to petitioner and

                              Department of Health & Human Services
                              Reporting and Receivables
                              P.O. Box 8355
                              Columbia, South Carolina 29202-9189
                              Case number: 368029

              Petitioner agrees to endorse this payment to the Department of Health and Human
       Services.

           (4) An amount sufficient to purchase the annuity contract described in paragraph
               10 of the Stipulation, paid to the life insurance company from which the annuity
               will be purchased.

       This amount represents compensation for all damages that would be available under §
300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2